EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelly Nowak (Reg. No. 47,898) on 9 August 2022.

The application has been amended as follows: 

1.	(Currently Cmended) A computing apparatus comprising:
one or more processors; 
a memory 
a data interface; and
to perform:
receiving at a central processing unit an input audit request via the data interface;
based on the input audit request sourcing entity type data (ETD) from one or more databases via a sourcing program module of the one or more logic element modules, the ETD identifying one or more entities;
mining the sourced ETD via an entity clustering engine to identify data point linkages amongst the ETD;
generating a graph of data via the entity clustering engine using ETD data points and the mined data point linkages, whereby vertices of the graph comprise the ETD data points and N-dimensional edges of the graph comprise the mined data point linkages;
clustering the ETD data points via the entity clustering engine using the mined data point linkages via a parallelized hardware component that updates a sparse representation of the ETD graph in-place, wherein the clustering comprises update steps, whereby at each update step, the sparse representation is modified in place to have nodes, clusters of original data points, and aggregated edges to preserve structure of the graph receives from an end user to the ETD data points comprising rules and constraints for merging, splitting and re-clustering the ETD data points and updates and revises 




19.	(Currently Amended) One or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions for providing a streamlined auditing engine to:
receive an input audit request via the data interface;
source entity type data (ETD) from one or more databases;
mine ETD via an entity clustering engine to identify data point linkages amongst the ETD;
generate a graph of data using ETD data points and the mined linkages, where vertices of the graph comprise the ETD data points and N-dimensional edges of the graph comprise the mined data point linkages;
cluster the ETD data points using the mined data point linkages via a parallelized hardware component that updates a sparse representation of the ETD graph in-place, wherein the clustering comprises update steps, whereby at each update step, the sparse representation is modified in place to have nodes, clusters of original data points, and aggregated edges to preserve structure of the graph receives from an end user to the ETD data points comprising rules and constraints for merging, splitting and re-clustering the ETD data points and updates and revises 
generate initial inclusion lists of those targeted entities that are determined to fulfill the audit request;
finalize the initial inclusion lists of targeted entities that fulfill the audit request to generate streamlined audit results; and
output the streamlined audit results to an end user to fulfill the input audit request.

20.	(Currently Amended) A computer-implemented method of providing streamlined auditing of an audit request, comprising:
receiving an input audit request via the data interface; sourcing entity type data (ETD) from one or more databases;
mining ETD via an entity clustering engine to identify data point linkages amongst the ETD;
generating a graph of data using ETD data points and the mined linkages, where vertices of the graph comprise the ETD data points and N-dimensional edges of the  graph comprise the mined data point linkages;
cluster the ETD data points using the mined data point linkages via a parallelized hardware component that updates a sparse representation of the ETD graph in-place, wherein the clustering comprises update steps, whereby at each update step, the sparse representation is modified in place to have nodes, clusters of original data points, and aggregated edges to preserve structure of the graph receives from an end user to the ETD data points comprising rules and constraints for merging, splitting and re-clustering the ETD data points and updates and revises 
generating initial inclusion lists of those targeted entities that are determined to fulfill the audit request;
finalizing the initial inclusion lists of targeted entities that fulfill the audit request to generate streamlined audit results; and
outputting the streamlined audit results to an end user to fulfill the input audit request.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159